                                                                          FILED
                                                                            OCT 2 4 2019
                 IN THE UNITED STATES DISTRICT COURT                     Clerk, U.S District Court
                                                                            District Of Montana
                     FOR THE DISTRICT OF MONTANA                                  Missoula
                          MISSOULA DIVISION



GARMIN INTERNATIONAL, INC.                     CV 18-112-M-DLC
and GARMIN USA, INC.,

             Plaintiffs,
                                                   ORDER
       V.


UAVIONIX, CORP.,

             Defendant.


      Before the Court is the Parties' Joint Stipulation of Dismissal. (Doc. 70.)

      IT IS ORDERED that, pursuant to Federal Rule of Civil Procedure

41(a)(l)(A)(ii), this matter is DISMISSED with prejudice, each party to bear its

own fees and costs.

      DATED this      24~   day of October 2




                                      Dana L. Christensen, Chief Judge
                                      United States District Court
